COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §
 PEDRO LOPEZ,                                                    No. 08-16-00239-CR
                                                 §
                              Appellant,                            Appeal from the
                                                 §
 v.                                                                120th District Court
                                                 §
 THE STATE OF TEXAS,                                           of El Paso County, Texas
                                                 §
                              State.                              (TC# 20130D05658)
                                                 §

                                            O R §D E R

       The Court GRANTS the Appellant’s fifth motion for extension of time to file the brief until

June 26, 2017. NO FURTHER MOTIONS FOR' EXTENSION OF TIME TO FILE THE

APPELLANT’S BRIEF WILL BE CONSIDERED
                                  ' BY THIS COURT.

       It is further ORDERED that the Hon. Louis Elias Lopez, Jr., the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before June 26, 2017.

       If the Appellant’s brief is not filed with this Court by June 26, 2017, this Court will find it

necessary to send this case back to the trial court for a hearing as to why the Appellant’s brief has

not been filed.

                  IT IS SO ORDERED this 30th day of May, 2017.



                                              PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.